DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 7, 17, 18, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over McSherry et al. (US 2016/0237031) in view of US 4,830,773 (‘773 herein)
With respect to independent claim 4, McSherry et al. discloses a composition for treating kerogen in a subterranean formation (the Examiner notes, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, when reading the preamble in the context of the entire claim, the recitation for treating kerogen in a subterranean formation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02), comprising: an encapsulant ([0368]), at least one N-halosuccinimide selected from the group as claimed, wherein the N-halosuccinimide is encapsulated in the polymer ([0368]), benzoyl peroxide ([0348]); and carbon dioxide-based fluid ([0379]).  The Examiner notes, McSherry et al. discloses wherein the N-halosuccinimide can be encapsulated so as to enhance the stability thereof, wherein examples of such encapsulation include those incorporated by reference to US 4,618,914 and US 4,830,773 (‘773 herein) ([0368]).  ‘773 discloses an encapsulant outer coated of a water soluble cellulose ether (col. 2, l. 60-col. 3, l. 20).  As such, it would have been obvious to one having ordinary skill in the art when providing the composition of McSherry et al. to provide for a polymer encapsulant, as incorporated by reference to ‘773, in order to encapsulate the N-halosuccinimide therein so as to enhance the stability thereof.  
With respect to dependent claim 7, McSherry et al. suggests the use of the N-halosuccinimide as a bleaching agent, indicating where such can be present in the composition in an amount of 0.5-20 wt% ([0372]).  The Examiner further reiterates McSherry et al. suggests the inclusion of carbon dioxide in the composition ([0379]-[0384]).  Although silent to the concentration of the encapsulated N-halosuccinimide, i.e., bleaching agent, in an amount in pounds per gallon of the carbon dioxide indicated above, given the suggestion for the amount of bleaching agent as 0.5-20 wt%, it is the position of the Office one having ordinary skill in the art would recognize the optimal amount thereof to include in the carbon dioxide based fluid since
since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using such. As such, the determination of optimal amount to provide within the composition containing the carbon dioxide based fluid would be achievable through routine experimentation. 
	With respect to new dependent claim 17, McSherry et al. discloses wherein the carbon-dioxide based fluid comprises supercritical carbon dioxide ([0379]-[0384]).  
	With respect to new dependent claim 18, McSherry et al. discloses wherein the N-halosuccinimide comprises N-chlorosuccinimide.  
With respect to new dependent claim 30, McSherry et al. discloses wherein the carbon-dioxide based fluid comprises supercritical carbon dioxide ([0379]-[0384]).  
	With respect to new dependent claim 31, McSherry et al. discloses wherein the N-halosuccinimide comprises N-chlorosuccinimide.  
Claims 5, 6, 20-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over McSherry et al. in view of ‘733, as applied to claim 4 above, and further in view of Mirakyan et al. (US 2012/0285693 – cited previously).
With respect to dependent claims 5 and 6, McSherry et al. discloses wherein the N-halosuccinimide can be encapsulated so as to enhance the stability thereof, as indicated in the rejection of independent claim 4 wherein examples of such encapsulation include those incorporated by reference to ‘773, wherein the encapsulant is described as an outer coating of cellulose (col. 2, l. 60-col. 3, l. 20).  The reference, however, fails to disclose wherein the polymer is a polymer matrix selected from the group as claimed in claim 5, or an enteric coating selected from the group as claimed in claim 6.  Mirakyan et al. suggests encapsulation of chemicals for the purpose of slowing down the release thereof, wherein such coatings may be applied as a coating on the outer surface of the chemical encapsulated thereby or as a solid matrix comprising the encapsulated material therein.  Examples of encapsulants include the same celluloses of ‘733 ([0051]), as well as other polymers including a polymer matrix selected from the group as claimed and an enteric coating selected from the group as claimed ([0048]-[0051]).  Since Mirakyan et al. teaches polymer matrices and enteric coatings used to prolong the release of the chemical included therein/contained thereby, wherein examples thereof include the same polymers disclosed by ‘733, as well as alternatives thereto that encompass those materials instantly claimed by dependent claims 5 and 6, it would have been obvious to one having ordinary skill in the art to try a polymer matrix and/or enteric coating as suggested by Mirakyan et al. as an alternative coating to the celluloses provided for by McSherry et al. in view of ‘733 in order to prolong the release of the N-halosuccinimide therein and thus enhance the stability thereof.
With respect to new dependent claims 20 and 25, dependent upon claims 5 and 6, respectively, McSherry et al. suggests the use of the N-halosuccinimide as a bleaching agent, indicating where such can be present in the composition in an amount of 0.5-20 wt% ([0372]).  The Examiner further reiterates McSherry et al. suggests the inclusion of carbon dioxide in the composition ([0379]-[0384]).  Although silent to the concentration of the encapsulated N-halosuccinimide, i.e., bleaching agent, in an amount in pounds per gallon of the carbon dioxide indicated above, given the suggestion for the amount of bleaching agent as 0.5-20 wt%, it is the position of the Office one having ordinary skill in the art would recognize the optimal amount thereof to include in the carbon dioxide based fluid since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges for each component as critical and it is unclear if any unexpected results are achieved by using such. As such, the determination of optimal amount to provide within the composition containing the carbon dioxide based fluid would be achievable through routine experimentation. 
	With respect to new dependent claims 21, 22, 26 and 27, McSherry et al. discloses wherein the carbon-dioxide based fluid comprises supercritical carbon dioxide ([0379]-[0384]).  
	With respect to new dependent claims 23 and 28, McSherry et al. discloses wherein the N-halosuccinimide comprises N-chlorosuccinimide.  
Claims 19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McSherry et al. in view of ‘733, as applied to claims 17 and 30, respectively, above and claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McSherry et al. in view of ‘733 and Mirakyan et al. as applied to claims 22 and 27, respectively above, and further, in view of Willingham et al. (US 5,142,058 – cited previously).
McSherry et al. in view of ‘733, as well as McSherry et al. in view of ‘733, and, further, in view of Mirakyan et al. suggests the compositions as set forth above with respect to claims 17, 22, 27 and 30, wherein McSherry et al. suggests the inclusion of additional antimicrobial agents included iodo-compounds or active halogen compounds and/or iodine ([0348]).  The reference, however, fails to disclose such as N-iodosuccinimide and/or the encapsulation thereof in a polymer.  Willingham et al. teaches activated halogenated compounds known for having microbiocidal activity (col. 3, l. 50-51), wherein such is defined to include both elimination of and inhibition or prevention of growth of microbial organisms (col. 1, l. 13-20) to include N-iodosuccinimide (col. 3, l. 57-60).  Suitable applications thereof include in laundry compositions and rinses (col. 5, l. 65-70) as well as in various soaps, detergents and cleaners (col. 6, l. 62-70).  Since McSherry et al. discloses the addition of an antimicrobial agent, i.e., an agent encompassed by Willingham et al.’s definition for additives having microbiocidal activity, as well as wherein such additives include those of active halogen compounds/iodo-compounds, and Willingham et al. suggests N-iodosuccinimide as an active halogen compound having microbiocidal activity, it would have been obvious to one having ordinary skill in the art to include such in the composition of McSherry et al. in order to inhibit and prevent microbial growth therein.  With regard to the encapsulation thereof as would be required by independent claim 4, the Examiner notes, McSherry et al. suggests wherein active halogen compounds include encapsulation so as to enhance the stability of the halogen source therein and prolong the release thereof from the active compound ([0368]).  As such, when including another/alternative active halogen compound, such as the N-iodosuccinimide of Willingham et al. in the composition of McSherry et al., it would have been an obvious matter of choice and design to provide for the encapsulation thereof in order to enhance the stability of the iodine prior to release thereof from the active compound through which it is provided. 
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) as set forth in the previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
06/02/22